■ORDER

PER CURIAM.
AND NOW, this 31st day of January, 2005, upon consideration of the Recommendation of the Disciplinary Board dated December 15, 2004, it is hereby
ORDERED that Joseph Cletus Hollywood is placed on temporary suspension pursuant to Rule 208(f)(5), Pa.R.D.E., until further definitive action by this Court. It is further ORDERED that respondent shall comply with the provisions of Rule 217, Pa.R.D.E.
This Order constitutes an imposition of public discipline within the meaning of Rule 402, Pa.R.D.E., pertaining to confidentiality.